         Case 1:19-cv-02647-BCM Document 102 Filed 08/27/20 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ROGELIO VILLA CLEMENTE, et al.,
                                                                                        08/27/2020
                  Plaintiffs,

        -against-                                     19-CV-2647 (BCM)

 MIDTOWN EAST NY LLC, et al.,                         ORDER

                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' proposed Joint Pretrial Order (JPTO)

(Dkt. No. 100).

       1.      In Person Trial. The Trial Scheduling Order (Dkt. No. 96) directed the parties to

include, in the JPTO, "a proposed protocol for presenting some or all of the testimony and

argument at trial via remote means, including (i) which attorneys will be present in the courtroom

(public health conditions permitting) and which will appear remotely; (ii) which witnesses will

testify in the courtroom (public health conditions permitting) and which will testify remotely; (iii)

how exhibits will be provided to witnesses and offered into evidence if some or all of the relevant

personnel are not physically in the courtroom; and (iv) to the extent all or part of the trial is

conducted remotely, whether the parties wish to rely on the Court's teleconferencing facilities

(Skype for Business, which can be accessed over the internet by counsel and witnesses without a

license) or wish to make other arrangements at their own expense." The JPTO is silent as to all of

these issues. The Court therefore assumes that counsel, parties, and all witnesses will appear in

person for trial at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, NY 10007. Chambers will provide a courtroom assignment at the final pretrial conference,

which will take place as previously scheduled on September 10, 2020, at 10:00 a.m. Counsel

shall appear in person at that time in Courtroom 20A.
        Case 1:19-cv-02647-BCM Document 102 Filed 08/27/20 Page 2 of 4


       a.      All members of the public, including attorneys, parties, and witnesses, must

               complete a questionnaire and have their temperature taken before being allowed

               entry into the courthouse. Instructions may be found on the Court's website at

               https://nysd.uscourts.gov/covid-19-coronavirus ("SDNY Screening Instructions").

               Please allow extra time to complete the screening process.

       b.      Masks or face coverings must be worn at all times while in the courthouse,

               including in the courtroom.

       2.      All Direct Testimony by Affidavit. None of the individuals listed in the JPTO as a

trial witness is an adverse party or is identified as a person whose testimony must be compelled by

subpoena. Consequently, the Court expects to receive the direct testimony of each witness by

affidavit or declaration on September 8, 2020, as previously scheduled. (Trial Sched. Order ¶ 8.)

       3.      Problem Exhibits.

       a.      Plaintiffs have listed the Complaint and the Answer as exhibits, as well as

               defendants' Response to Defendants' First Set of Document Demands. However,

               pleadings are not evidence and are not admissible as such. The same is true,

               ordinarily, of objections and responses to document requests. Documents a party

               anticipates using solely for impeachment need not be listed as exhibits.

       b.      Both plaintiffs and defendants have listed, as exhibits, various documents (or

               groups of documents) produced in discovery, without otherwise describing them,

               thus preventing the Court from understanding what they are or determining whether

               they are or may be admissible.

       c.      Defendants have listed as an exhibit the deposition transcript of Euripides

               Pelekanos, taken in an unrelated case. Euripides Pelekanos is also listed as a

               testifying witness in this action by plaintiffs.


                                                  2
         Case 1:19-cv-02647-BCM Document 102 Filed 08/27/20 Page 3 of 4


       d.      Plaintiffs and defendants have both used letters to identify their exhibits, which

               does not comport with the requirements of Moses Indiv. Prac. § 4(b)(x) (requiring

               "plaintiff[s] to use numbers, defendant[s] to use letters" when identifying exhibits

               in the proposed JPTO).

       4.      No Stipulations of Fact or Law. Section 4(b)(vii) of the Court's Individual Practices

required the parties to include, in their JPTO, all stipulations or agreed statements of fact or law.

Instead, the parties summarized the Court's orders in limine. There is not a single stipulation as to

the facts underlying this action, or even as to the authenticity and/or admissibility of the proposed

exhibits. Nor have the parties agreed on even the most basic legal principles applicable to this

action, such as the elements of plaintiffs' claims and defendants' defenses.

       5.      Revised JPTO Required. No later than September 8, 2020 (the same day direct

testimony affidavits are due), the parties shall file on ECF (and email a courtesy copy, in Word

format, to Moses_NYSDChambers@nysd.uscourts.gov) a revised proposed JPTO correcting the

errors identified above.

       a.      As to the exhibits, the revised proposed JPTO shall not include pleadings (or any

               other documents intended for use as impeachment only). It shall list and describe

               each proposed exhibit separately. Plaintiffs shall use numbers to identify their

               exhibits, and defendants shall use letters. See Moses Indiv. Prac. § 4(b)(x).

       b.       As to the Euripides Pelekanos transcript, the revised proposed JPTO shall specify

               the portions of the transcript that defendants believe to be admissible in this action

               (by page and line number). Unless plaintiffs stipulate to the admissibility of those

               portions, defendants shall attach them to the revised proposed JPTO and shall set

               forth the ground(s) on which they contend either that the witness's prior testimony




                                                 3
       Case 1:19-cv-02647-BCM Document 102 Filed 08/27/20 Page 4 of 4


            is not hearsay (Fed. R. Evid. 801-02) or that it falls within an exception to the

            hearsay rule (Fed. R. Evid. 802).

      c.    The parties are directed to meet and confer in good faith in an effort to include, in

            the revised proposed JPTO, stipulations as to the basic facts underlying this action

            (for example, the dates of each plaintiff's employment and the wages or other

            compensation paid to that plaintiff) and the authenticity and/or admissibility of the

            proposed exhibits.

      d.    Additionally, the revised proposed JPTO shall include a statement by each party of

            the elements of each claim or defense asserted by that party, together with a

            summary of the facts that will be relied on by that party to establish each element.

            See Moses Indiv. Prac. § 4(c)(ii).

      e.    Finally, the revised proposed JPTO shall identify the interpreter(s) that the parties

            have engaged and (if more than one) state which witnesses or other portions of the

            trial each interpreter is expected to cover.

Dated: New York, New York
       August 27, 2020

                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                                 4
